Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is in response to the Appeal Brief filed 08/13/2020.
Claims 7 and 14 have been cancelled.
Claims 1-6, 8-13 and 15-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
In view of the Appeal Brief filed on 08/13/2020, PROSECUTION IS HEREBY REOPENED. A Final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/               Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                         
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) requesting recommended prescription drugs and over counter medicines to improve a customer’s health condition based on customer patient profile and determining a price in processing a purchase of the recommended prescription drugs and over counter medicines with insurance company, and updating the customer patient profile after the purchase. Specifically, the claim recites “retrieve in real time, create and maintain a master price file, receive a request for a recommended therapeutically equivalent alternative for one of the plurality of goods, analyze at least the request for recommended therapeutically equivalent alternative, determine a lowest cost therapeutic equivalent alternative, display a recommendation, compare a price point associated with the prescription medicine and price point, compare a health benefit and update the customer profile”, which is grouped within the “certain methods of organizing human activity”  grouping of abstract ideas because, the claims involve a series of steps for providing generic, money-saving drug options, comparing costs for current pharmaceutical drugs that the customer patients are taking with alternative pharmaceutical drugs with the same therapeutic effect and implementing sales activities of shopping and purchasing to save money, which is a fundamental economic practice of requesting pharmaceutical drugs within insurance plans. Nothing in the claim precludes the step from practically performing a business transaction. For example, but “from the plurality of remote servers via a network” language, the claim encompasses a user simply being provided the most current medication information, a real time response that the user would be expected for servers via network to perform, before a possible 
Regarding the dependent claims, claims 15 and 20 describe data gathering such as receiving a second request, re-ordering or re-purchasing the goods, receiving a purchase request for the lowest cost therapeutic equivalent alternative and update the customer profile with purchase request, claims 2-3, 5, 16-17, 19 and 22 describe what the data is such as most current information comprises prices points before insurance coverage is applied, price points after insurance coverage is applied, dosages, weights, volumes, and nutritional information associated with the plurality of goods, the customer profile comprises a customer address, a customer email address, at least one insurance provider, at least one social media profile, allergy information, age, marital status, education, employment, the plurality of goods further comprises vitamins, minerals, perishables, and the prescription medicines comprise custom-blended medicines, biologics, interchangeable biologics, and follow-on biologics, the health benefit comprises at least one of lowering or raising the results of at least one diagnostic test or a symptom of an adverse health condition, the perishable comprises produce, animal products, produce derivatives, animal product derivatives, and grain, the customer profile comprises health condition information for more than one customer, the prescription medicines is associated with the more than one customer, and the recommendation further comprises a coverage analysis with respect to one or more insurance plans, claim 8 describes comparing data such as compare a price point associated with the prescription medicine and compare a health benefit associated with the prescription medicine, claims 4 and 11-13 describe determining data such as causing the application to set reminders for re-ordering or re-purchasing, updating the customer profile with the recommendation, sends reminders at periodic intervals based upon the number of doses purchased brand name medicine, the generic medicine, the vitamin, the mineral, and the over-the-counter medicine, claims 6 and 18 describe what 
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a health care recommendations systems, a memory, a processor, a server, remote servers, a computing device and an application merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The computer used for “retrieve,… the most current information about prescription medicines and over-the-counter products and recommending alternative goods based on a patient user profile are not indicative of integration into a practical application by merely adding insignificant extra-solution activity to the judicial exception. Specifically, the health care recommendations systems, a memory, a processor, a server, remote servers, a computing device and an application perform the steps or functions of “retrieve in real time, a most current information associated with a plurality of goods that comprises prescription medicines and over-the-counter medicines, receive a request for a recommended therapeutically equivalent alternative for one of the plurality of goods, wherein the one of the plurality of goods is associated with a customer profile that comprises a plurality of prescription medicines prescribed to a customer associated with the customer profile, and display a recommendation comprising the lowest cost therapeutic equivalent alternative for the one of the plurality of goods”. Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "in response to updates on a plurality of remote servers, retrieve, in real-time…" in claim 1 is a relative term which renders the claim indefinite.  The term “in response to updates on a plurality of remote servers, retrieve, in real-time.." is not defined by the claim, the specification does not It is unclear what is required to occur or how the computer retrieving information from the plurality of remote servers would know that the plurality of remote servers have been updated. For purposes of examination, looking to paragraph [0033] of applicant’s specification, this limitation is understood to be retrieving updates on a real-time basis from servers that are updated on a real-time or predetermined interval basis.  
Claims 2-6, 8-13 and 15-22 incorporate the deficiencies of claim 1 through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 2002/011832 A1) in view of O’Halloran (US 8,392,244 B1).

Claim 1:
Judge discloses a health care recommendations system (In [P0103] the resource e-pharmacist will monitor the activities of the user with regard to resources that are associated with the conditions of the user, e.g., pregnancy 740 and diabetes 745. All these information and monitored activities are provided to a recommendation control system 750 of the resource e-pharmacist, which, in turn, generates user specific recommendation, e.g., diabetes and pregnancy recommendations 760.) comprising:
a server computer comprising a memory, a processor, and an application executable by the processor (See Fig. 1 (Items 122, 124), Web servers in Fig. 3.) that causes the application to:

create and maintain a master price file comprising at least one therapeutically equivalent alternative for each of the plurality of goods based on the most current information (See maintained alphabetized list of drugs in Fig. 10, P0144. In [P0135-138] method 800 can be triggered in accordance with other triggering criteria, e.g., a user invoked search command, a prescription forwarded by a physician of the user, or the availability of a new medication (generic or brand name) from a drug company that relates to drugs currently prescribed to a user) & price file and alternate medication database.);

receive from a computing device via the network, a request for a recommended for a good associated with a customer profile that comprises a plurality of prescription medicines prescribed to a customer associated with the customer profile (Disclosed in P0050 as My Health, My Plan, My Pharmacy and in the refill request algorithm of Fig. 8, patient’s profile (Items 807, 810) and presenting prescription alternatives (Item 840) are disclosed in P0135-P0143.);

analyze at least the request for recommended therapeutically equivalent alternative for the one of the plurality of goods, the customer profile (Disclosed as refill request shown in Fig. 8, P0135-P0143.), and the master price file to determine lowest cost equivalent for the one of the plurality of goods (In [P0144] FIG. 9 illustrates a screen shot of the copay counselor resource allowing a user to search for a drug and calculate its price using an A-Z list.); and

display, to the computing device via the network, a recommendation comprising the lowest cost therapeutic equivalent alternative for the one of the plurality of goods (Disclosed in P0114-P0116, shown in Fig. 9-Fig. 13, where a resulting lower, alternative drug price is produced for a cost comparison mentioned in P0146-P0149.).

Although Judge teaches the patient’s updated profile for prescription alternative drugs as mentioned above and over-the-counter medicines as mentioned in P0050, Fig. 3, Judge does not explicitly teach updates to database servers with a plurality of current approved generic pharmaceutical drugs in real time or:

in response to updates on a plurality of remote servers, retrieve, in real-time from the plurality of remote servers via a network, a most current information associated with a plurality of goods that comprises prescription medicines and over-the-counter medicines. 
O’Halloran teaches that it was known in the art of pharmaceutical advertisement at the time of the invention to have updates to database servers with a plurality of current approved generic pharmaceutical drugs in real time to make patient aware of new pharmaceutical products that he/she may not have the time to investigate. In response to updates on a plurality of remote servers, retrieve (See prescription list retrieved from database and updated (column 4, lines 6-19)), in real-time from the plurality of remote servers via a network, a most current information associated with a plurality of goods that comprises prescription medicines (Taught as patient diagnosis triggering advertised prescription medicines in real time (Fig. 2 (Item 206), Fig. 4, column 15, line 47 to column 16, line 4, column 19, lines 4-13, where drug information is kept up-to-date from the central system over the network.).
Therefore, it would have been obvious to one of ordinary skill in the art pharmaceutical advertisement at the time of the invention to modify the method, software and system of Judge to have updates to database servers with a plurality of current approved generic pharmaceutical drugs in real time, as taught by O’Halloran, to make patient aware of new pharmaceutical products that he/she may not have the time to investigate.
Claim 9:
Judge further discloses:
wherein the plurality of remote servers are separate from the server computer (The consumer computer server is separate and remote as shown in Fig. 1, Fig. 2, P0084.).

wherein the plurality of remote servers are separate from the server computer, the processor further causes the application to: send the master price file to a pharmacy benefit manager server of the plurality of remote servers (See Fig. 1 (Items 122, 124), Web servers in Fig. 3. Also, see Fig. 1’s pharmacies (Item 142), drug companies (Item 144) and health management pharmacy service provider (Item 136) mentioned in P0027, P0031.)

Claim 10:
Judge further discloses:
wherein the plurality of remote servers comprises a plurality of different insurance company servers and a plurality of different pharmacy servers (See Fig. 1 (Items 122, 124), Web servers in Fig. 3. Also, see Fig. 1’s pharmacies (Item 142) and drug companies (Item 144).).

Claim 11:
Judge further discloses:
wherein the processor further causes the application further updates the customer profile with the recommendation (In [P0103] the resource e-pharmacist will monitor the activities of the user with regard to resources that are associated with the conditions of the user, e.g., pregnancy 740 and diabetes 745. All these information and monitored activities are provided to a recommendation control system 750 of the resource e-pharmacist, which, in turn, generates user specific recommendation, e.g., diabetes and pregnancy recommendations 760.).

Claim 20:
Judge further discloses:
wherein the processor further causes the application to receive, from the computing device via network, a purchase request for the lowest cost therapeutic equivalent alternative; and update the customer profile with purchase request (See Fig. 14 drug price database (Item 1447) in drug selection process (P0154-P0158).).

Claim 21:
Judge further discloses:
wherein the processor further causes the application to: send, to one of the plurality of remote servers via the network, the master price file, wherein the one of the plurality of remote servers is a pharmacy benefit manager server (See maintained alphabetized list of drugs in Fig. 10, P0144. See Fig. 1 (Items 122, 124), Web servers in Fig. 3.).

Claim 22:
Judge further discloses:
wherein the recommendation further comprises a coverage analysis with respect to one or more insurance plans (Accessed services and products provided by health insurance companies mentioned in P0028-P0029, P0031, where the products recommended are pharmaceuticals (P0046).).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 2002/011832 A1) in view of O’Halloran (US 8,392,244 B1) further in view of Bezdek (US 2014/0244546 A1).

Claim 2:
Judge and O’Halloran do not explicitly teach in detail:
wherein most current information comprises prices points before insurance coverage is applied, price points after insurance coverage is applied, dosages, weights, volumes, and nutritional information associated with the plurality of goods.
Bezdek teaches that it was known in the art of pharmacy benefits management at the time of the invention to have price points before insurance coverage is applied, price points after insurance coverage is applied, dosages, weights, volumes, and nutritional information associated with the plurality of goods to provide standard transparency of benefits information before purchasing a medication. Taught in P0004-P0005, P0011, where a customer not a member of a health plan is unable to benefit from a drug discount price. See coupon in Fig. 6  Dosage may refer to the amount of drug included in each unit or package and can indicate the strength of the drug. The amount can be indicated by weight (e.g., milligram (mg), gram (g), etc.), volume (e.g., milliliter (ml), etc.), etc.
Therefore, it would have been obvious to one of ordinary skill in the art pharmacy benefits management at the time of the invention to modify the method, software and system of Judge and O’Halloran to have price points before insurance coverage is applied, price points after insurance coverage is applied, dosages, weights, volumes, and nutritional information associated with the plurality of goods, as taught by Bezdek, to provide standard transparency of benefits information before purchasing a medication.


Claims 3-5, 8, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 2002/011832 A1) in view of O’Halloran (US 8,392,244 B1) further in view of Rourke (US 2016/0034668 A1).

Claim 3:
Rourke further teaches:
wherein the customer profile comprises a customer address, a customer email address, at least one insurance provider, at least one social media profile, allergy information, age, marital status, education, employment, or combinations thereof (Patient-specific profile in P0029 includes address, know allergies and shipping address in P0094.).  

Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of J Judge and O’Halloran to have customer profile information, as taught by Rourke, to provide a standard patient record keeping.
Claim 4:
Although Judge discloses the lowest cost therapeutic equivalent alternative as mentioned above, Rourke further teaches:
wherein the process further causes the application to set a plurality of reminders for at least one of re-ordering or re-purchasing (In [P0081] The call center 110 of some embodiments also provides the patient 112 with additional healthcare tips, prescription reminders, healthcare adherence reminders, and/or other healthcare-related content after receiving such tips, reminders, and content from the healthcare hub.).

Claim 5:
Rourke further teaches:
wherein the plurality of goods further comprises vitamins, minerals, perishables, and wherein the prescription medicines comprise custom-blended medicines, biologics, interchangeable biologics, and follow-on biologics (The biologic therapeutics in P0060, P0065 serve as biologics, interchangeable biologics, and follow-on biologics, disposable medical supplies are perishable and dietary supplements construe having minerals.).

Rourke teaches that it was known in the art of consumable product management at the time of the invention to have plurality of goods comprising custom-blended medicines, biologics, interchangeable biologics, and follow-on biologics to patients on various treatment plans. 
Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of Judge and O’Halloran to have plurality of goods comprising custom-blended medicines, biologics, interchangeable biologics, and follow-on biologics, as taught by Rourke, to provide a standard option of dispensing medication to patients on various treatment plans.

Claim 8:
Although Judge discloses of the lowest cost therapeutic equivalent alternative, wherein the lowest cost therapeutic equivalent alternative and the lowest cost therapeutic equivalent alternative as mentioned above, Rourke further teaches:
wherein the one of the plurality of goods is a prescription medicine;
the processor further causing the application to:

compare a price point associated with the prescription medicine and a price point, comprises a brand name medicine, a generic medicine, a vitamin, a mineral, a perishable, and an over-the-counter medicine (Compared prescription drug price with generic medication and brand names is disclosed in P0070, P0072.); and

compare a health benefit associated with the prescription medicine prescribed to the customer (P0118) and suppliers that will fill the patient's prescription most cheaply (P0107).)

Rourke teaches that it was known in the art of consumable product management at the time of the invention to have comparing a price point associated with the prescription medicine and a price point comprises a brand name medicine, a generic medicine, a vitamin, a mineral, a perishable, and an over-the-counter medicine to patients on various treatment plans. 
Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of Judge and O’Halloran to have comparing a price point associated with the prescription medicine and a price point comprises a brand name medicine, a generic medicine, a vitamin, a mineral, a perishable, and an over-the-counter medicine, as taught by Rourke, to provide a standard option of dispensing medication to patients on various treatment plans.
Claim 12:
Although Judge and O’Halloran teach the lowest cost therapeutic equivalent alternative, as mentioned above, Rourke further teaches:
wherein the processor further causes the application sets a plurality of reminders for at least one of re-ordering or re-purchasing (The prescription reminders and healthcare adherence reminders taught in P0081 pertain to prescription medicines and over-the-counter medicines are disclosed as prescription and healthcare goods in P0059-P0060, P0065.).

Rourke teaches that it was known in the art of consumable product management at the time of the invention to have re-ordering and re-purchasing reminders to provide standard prescription refill time-saving features. 

Claim 16:
Rourke further teaches:
wherein the health benefit comprises at least one of lowering or raising the results of at least one diagnostic test or a symptom of an adverse health condition (In [P0088] confirm that the patient is eligible to receive the prescribed treatment under the patient's plan, and confirm that there are no known adverse interactions between the prescribed treatment and other treatments currently being provided to the patient.).

Rourke teaches that it was known in the art of healthcare management at the time of the invention to have lowering or raising the results of at least one diagnostic test or a symptom of an adverse health condition to allow next plan of action for the care of a patient in critical condition. 
Therefore, it would have been obvious to one of ordinary skill in the art healthcare management at the time of the invention to modify the method, software and system of Judge and O’Halloran to have lowering or raising the results of at least one diagnostic test or a symptom of an adverse health condition, as taught by Rourke, to allow next plan of action for the care of a patient in critical condition.
Claim 18:
Although Judge discloses the lowest cost therapeutic equivalent alternative, as mentioned above, Rourke further teaches:
wherein each prescription medicine of the plurality of prescription medicine is associated with at least one health condition;

wherein, is associated with improving the at least one health condition corresponding to the one of the plurality of goods in the recommendation request (Taught in P0086, as the patient’s diagnosis, prescribed treatment, plan manger, improve patient’s adherence to healthcare 

Claim 19:
Rourke further teaches:
wherein the customer profile comprises health condition information for more than one customer, and wherein the plurality of prescription medicines is associated with the more than one customer (Disclosed in P0009, where patients are more than one customer having personalized, curated content related to health topics determined to be of relevance to the patient based on the patient's prescribed goods and services, documented health conditions, historical usage of the system, self-identified preferences, in the form of a patient-specific profile (P0029, P0034), and health profile (P0086) include patient’s plurality of prescription medicines prescribed.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 2002/011832 A1) in view of O’Halloran (US 8,392,244 B1) further in view of Akdogan (US 2014/0278508 A1).
Claim 6:
Judge and O’Halloran do not explicitly teach:
wherein at least some goods of the plurality of goods are associated with at least two forms of packaging.

Akdogan teaches that it was known in the art of consumable product management at the time of the invention to have plurality of goods are associated with at least two forms of packaging to provide a standard option of dispensing medication to patients on various treatment plans. Consumable goods and units taught in abstract, P0003, P0046, as individual pre-packaged, group pre-packaged, mixed item package. See unit size and shape in P0076, P0270.
Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of Judge and O’Halloran to have plurality of goods are associated with at least two forms of .

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (US 2002/011832 A1) in view of O’Halloran (US 8,392,244 B1) further in view of Akdogan (US 2014/0278508 A1).

Claim 13:
Judge and O’Halloran do not explicitly teach:
wherein the application sends the plurality of reminders at periodic intervals, wherein the periodic intervals are based upon at least one of the number of doses purchased of the at least one of the brand name medicine, the generic medicine, the vitamin, the mineral, and the over-the-counter medicine.

Akdogan teaches that it was known in the art of consumable product management at the time of the invention to have reminders at periodic intervals that are based upon the number of doses purchased to provide a standard option of refilling expiring medications to patients. Taught as schedule doses and set alarms, alerts and notifications in P0107, lines 10-14 and 20-39, and user’s historical purchase basket taught in P0148. 
Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of Judge and O’Halloran to have reminders at periodic intervals that are based upon the number of doses purchased, as taught by Akdogan, to provide a standard option of refilling expiring medications to patients.
Claim 15:
Judge and O’Halloran do not explicitly teach:
wherein the application receives a second request, wherein the second request comprises a message to send a plurality of reminders for at least one of re-ordering or re-purchasing the at least one of the goods of the subset of the plurality of goods.

Akdogan teaches that it was known in the art of consumable product management at the time of the invention to send reminders for re-ordering or re-purchasing the prescription goods to provide a standard option of refilling expiring medications to patients. Taught as schedule doses and set alarms, alerts, notifications, and automatic re-order in P0107, lines 10-14 and 20-39, and user’s historical purchase basket taught in P0148. 
Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of Judge and O’Halloran invention to send reminders for re-ordering or re-purchasing the prescription goods, as taught by Akdogan, to provide a standard option of refilling expiring medications to patients.
Claim 17:
Judge and O’Halloran do not explicitly teach:
wherein the perishable comprises produce, animal products, produce derivatives, animal product derivatives, and grains.

Akdogan teaches that it was known in the art of consumable product management at the time of the invention to have perishable comprises produce, animal products, produce derivatives, animal product derivatives, and grains to provide a standard option of refilling expiring medications to pets. In P0047 the consumables include mineral supplements, veterinary medications, veterinary nutritional supplements, food and ingredients (P0125). 
Therefore, it would have been obvious to one of ordinary skill in the art consumable product management at the time of the invention to modify the method, software and system of Judge and O’Halloran invention to have perishable comprises produce, animal products, .

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 08/25/2020, with respect to the rejection(s) of claim(s) 1-6, 8-13 and 15-22 under 101 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of making clear on the record the prior art teaching the real-time retrieval feature in response to updates on a remote server. 
Regarding the 101 rejection, the Examiner has narrowed the grouping down to ‘a certain method of organizing human activity’ in Step 2A Prong One procedure, while treating the claim. Retrieving information via a network is an aspect that amounts to mere data gathering. Accordingly, by reevaluating the part of 2B analysis, retrieving information over the internet amounts to using a generic computer, liken to Symantec.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on MON-FRI, 8:30 am to 6:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria P. Augustine can be reached at 313.446.4858.
  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        01/21/2021

/JONATHAN DURANT/Primary Examiner, Art Unit 3626